Title: To George Washington from Brigadier General Anthony Wayne, 27 October 1779
From: Wayne, Anthony
To: Washington, George


        
          Light Infantry Camp heights of Haverstraw [N.Y.]27th Octr 1779 One OClock in the morng
          Dear Genl
        
        Inclosed are two letters this moment Recd in consequence of which Genl Woodford & myself will take up our line of March in the Morning, towards Paramus—so as to be in a Situation to afford every possible cover to the Country & if practicable strike the Enemy on their Return, or follow them should they have our Stores or any other Objects in view.
        You may depend on the earliest notice of any further move they may make. Interim I am your Excellency’s Most Obt Hume Sert
        
          Anty Wayne
        
      